October 20, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
              IN THE INTEREST OF E.E.B AND J.E.B., Children

NO. 14-15-00552-CV

                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on March 27, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Theodis Butler, Jr.


      We further order this decision certified below for observance.